Case 2:17-cv-00093-EK-RER Document 57-1 Filed 09/24/19 Page 1 of 3 PageID #: 585



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


   JENNIFER HASEMANN and DEBBIE HOTH,                        No. 1:15-cv-02995-MKB-RER
   individually and on behalf of all others similarly
   situated,

                          Plaintiffs,

                 v.

   GERBER PRODUCTS COMPANY,

                          Defendant.

                                                             No. 2:17-cv-00093-MKB-RER
   WENDY MANEMEIT, individually and on
   behalf of all others similarly situated,

                          Plaintiff,

                 v.

   GERBER PRODUCTS COMPANY,

                          Defendant.



                            DECLARATION OF SHOSHANA SAVETT



 I, Shoshana Savett, declare as follows:

             1. I am a member in good standing of the bar of the Commonwealth of Pennsylvania,

     and I am admitted pro hac vice in the case of Hasemann v. Gerber Products Company, pending

     in the Eastern District of New York. I am an attorney with Berger Montague PC, co-lead

     counsel in the above-captioned class actions. I have personal knowledge of the facts set forth

     in this declaration, and, if called as a witness, could and would competently testify thereto

     under oath as follows.
Case 2:17-cv-00093-EK-RER Document 57-1 Filed 09/24/19 Page 2 of 3 PageID #: 586



           2. On August 14, 2019, Class Representatives’ counsel emailed defense counsel the

    productions received from Target and Ahold, as well as a proposed stipulation to be filed with

    this Court.

           3. In response, defense counsel asked whether Class Representatives’ counsel had

    received affidavits or declarations from the custodian of records.

           4. While Class Representatives’ counsel replied that no declarations had been

    received but they would send an email from Target’s attorney stating what the data was,

    defense counsel indicated an email would not suffice, stating he thought counsel would need

    to attach affidavits from each of the entities supplying the data.

           5.     Defense counsel reiterated his belief that declarations from the custodian of

    records were required in a subsequent telephone conversation on August 20, 2019.

           6. Defense counsel subsequently rejected the filing of an unopposed motion on the

    same basis.

           7. Walmart’s counsel stated to me, on a phone call discussing Walmart’s response to

    a subpoena seeking the names and addresses of class members, that—as a matter of company

    policy—Walmart would only send its responsive materials directly to Plaintiffs’ claims

    administrator.

           8. Attached as Exhibit 1 is a true and correct copy of email exchanges between

    Gerber’s defense counsel and me. Counsels’ cell phone numbers have been redacted.

           9. Attached as Exhibit 2 is a true and correct copy of email exchanges between Nate

    Brennaman and me. Counsels’ cell phone numbers have been redacted.

           10. Attached as Exhibit 3 is a true and correct copy of email exchanges between John

    Petrowski and me. Certain contact information has been redacted.



                                                  2
Case 2:17-cv-00093-EK-RER Document 57-1 Filed 09/24/19 Page 3 of 3 PageID #: 587



            11. Attached as Exhibit 4 is a true and correct copy of an email exchange between

    Nykema Alexander and his colleagues and me. Certain contact information has been redacted.

            12. Attached as Exhibit 5 is true and correct copy of the subpoena duces tecum issued

    to Ahold, U.S.A., Inc. on July 26, 2019.


 I declare under penalty of perjury that the foregoing is true and correct. Executed this 24th day of

 September, 2019 at Philadelphia, Pennsylvania.

                                                      /s/ Shoshana Savett
                                                      Shoshana Savett




                                                  3
